527 F.2d 1388
92 L.R.R.M. (BNA) 2576, 79 Lab.Cas.  P 11,677
NATIONAL EDUCATION ASSOCIATION, Plainiff-Appellee,v.DADE COUNTY CLASSROOM TEACHERS' ASSOCIATION, INC.,Defendant-Appellant.
No. 74--3850.
United States Court of Appeals,Fifth Circuit.
March 3, 1976.

Elizabeth Du Fresne, Tobias Simon, Miami, Fla., for defendant-appellant.
Henry H. Harnage, Richard L. Horn, Miami, Fla., Stephen J. Pollak, Richard M. Sharp, Washington, D.C., for plaintiff-appellee.
Before GEWIN and AINSWORTH, Circuit Judges, and MARKEY*, Chief judge.
PER CURIAM:


1
The judgment in this case is affirmed on the basis of the opinion of the District Court, 407 F.Supp. 739.


2
Affirmed.



*
 Of the U.S. Court of Customs and Patent Appeals, sitting by designation